        Case 1:10-cv-00851-MMS Document 158 Filed 10/26/18 Page 1 of 1



              In the United States Court of Federal Claims


                                          No. 10-851 T
                                    (Filed: October 26, 2018)




CHARLES P. ADKINS and
JANE E. ADKINS


               Plaintiffs

       v                                                                    JUDGMENT


THE UNITED STATES

               Defendant


       Pursuant to the court’s Opinion and Order, filed October 26, 2018,

      IT IS ORDERED AND ADJUDGED this date, pursuant to Rule 58, that plaintiffs’
complaint is dismissed with prejudice. No costs.



                                                     Lisa L. Reyes
                                                     Clerk of Court

                                                     s/Anthony Curry

                                                     Deputy Clerk




NOTE: As to appeal to the United States Court of Appeals for the Federal Circuit, 60 days from
this date, see RCFC 58.1, re number of copies and listing of all plaintiffs. Filing fee is $505.00.
